Title: To George Washington from William Heath, 21 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 21. 1782.
                        
                        I forward one John Jacob Chieser, a deserter from the British—says he was six years a serjeant-major in the
                            royal American or 60th British regiment—was barrack-master and fort-major at Pensecola—has been quartermaster to Arnold’s
                            corps—was promised but has never received a commission. He may be honest—he may not. He says prince William Henry, general
                            Knyphausen and general Birch are to embark the 4th of May on board a 50-gun ship for Europe.
                        I have this moment received the inclosed from major Maxwell. I have the honor to be With the highest respect,
                            Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    